Exhibit 10.1

Execution Copy

This AMENDING AGREEMENT is dated as of September 25, 2020.

AMONG:

AMALGO CORPORATION (formerly Neograft Solutions Inc., the entity existing
following the amalgamation of NeoGraft Solutions Inc., NeoGrafters Limited, and
1904247 Ontario Ltd.), (“Canadian Vendor Amalco”), a corporation existing under
the laws of the Province of Ontario

– and –

AMALGO HOLDING CORP. (formerly NeoGraft Holding Corp.), a corporation existing
under the laws of the State of Delaware (“Holdings US”)

– and –

AMALGO SOLUTIONS CORP. (formerly NeoGraft Solutions Corp.), a corporation
existing under the laws of the State of Delaware (“Solutions US”)

– and –

AMALGO US CORP. (formerly NeoGrafters US Corp.), a corporation existing under
the laws of the State of Delaware (“Grafters US” and together with Holdings US
and Solutions US, the “US Vendors”)

– and –

AMALGO (formerly Societe De Promotion Et Diffusion D’equipement Medical
Medicamat), a corporation existing under the laws of France (the “French Vendor”
and together with Canadian Vendor Amalco and the US Vendors, the “Vendors”)

– and –

MIRIAM MERKUR, an individual resident in the Province of Ontario (“Miriam” and
collectively with the Vendors, the “Vendor Parties”)

– and –

VENUS CONCEPT LTD., a corporation existing under the laws of Israel (the
“Purchaser”)

WHEREAS the Vendor Parties and the Purchaser are parties to a master asset
purchase agreement dated as of January 26, 2018 (the “MAPA”);

AND WHEREAS in accordance with the terms of Section 2.10 of the MAPA the
Purchaser has paid Canadian Vendor Amalco an aggregate of $1,203,376.07 of the
Earn-Out Amount;

AND WHEREAS the Parties desire to amend the terms of the MAPA in accordance with
Section 1.12 of the MAPA to establish a payment plan for the remaining portion
of the Earn-Out Amount, such amount being $796,623.93 (the “Earn Out Balance”),
to be paid by the Purchaser to Canadian Vendor Amalco as set forth herein;



--------------------------------------------------------------------------------

NOW THEREFORE THIS AMENDING AGREEMENT WITNESSETH that in consideration of the
mutual covenants and agreements hereinafter contained, the parties hereto
(collectively, the “Parties”, and individually a “Party”) hereby agree as
follows:

 

1.

The Parties acknowledge, confirm and agree that notwithstanding anything in the
MAPA to the contrary (including, Section 2.10(c)(ii) of the MAPA), that the Earn
Out Balance shall be due and payable as follows:

 

  (a)

$150,000 on September 25, 2020;

 

  (b)

$100,000 on or before October 2, 2020;

 

  (c)

$200,000 on or before November 1, 2020;

 

  (d)

$200,000 on or before December 1, 2020; and

 

  (e)

$146,623.93 on or before January 1, 2021.

 

2.

Notwithstanding anything in the MAPA to the contrary, any overdue payments under
Section 1 of this Amending Agreement shall bear interest at a rate of ten
percent (10%) per annum equal, calculated and payable monthly, with interest on
overdue interest at the same rate, from the date that a payment under Section 1
of this Amending Agreement is due and payable to the date immediately prior to
the date such payment is made by the Purchaser to Canadian Vendor Amalco. For
certainty, any failure to make any payment under Section 1 of this Amending
Agreement when due and payable shall be a breach of Section 2.10 of the MAPA,
and any claim for indemnification in respect thereof may also include a claim
for the foregoing interest.

 

3.

The Vendor Parties hereby release, discharge and waive all Claims (including any
potential Claims not yet asserted) in relation to any breaches of Section 2.10
of the MAPA occurring prior to the entering into of this Amending Agreement .

 

4.

The provisions contained in this Amending Agreement shall be deemed to be
additions to the provisions of the MAPA, to the extent necessary to give full
and complete effect to the provisions herein contained, and this Amending
Agreement shall be supplementary to the MAPA and shall be read and construed
therewith as if the MAPA and this Amending Agreement constituted but one
document. Except as otherwise defined herein, the capitalized terms used in this
Amending Agreement shall have the same meanings as ascribed to them in the MAPA.

 

5.

All amounts in this Amending Agreement are stated and shall be paid in the
currency of the United States of America.

 

6.

The Parties wish to confirm the agreements set out in the MAPA, as amended and
supplemented by the terms contained herein. The terms and conditions of the MAPA
shall remain in full force and effect, unamended except for the agreements,
amendments and supplements effected under this Amending Agreement.



--------------------------------------------------------------------------------

7.

This Amending Agreement may be executed by the Parties in separate counterparts
by original or electronic signature, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of an executed signature page
to this Amending Agreement by any Party by electronic transmission will be as
effective as delivery of a manually executed copy of this Amending Agreement by
such Party.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have caused this Amending Agreement to be
executed as of the day and year first above written.

 

AMALGO CORPORATION   AMALGO HOLDING CORP.

Per:

 

/s/ Miriam Merkur

   

Per:

 

/s/ Miriam Merkur

 

Name:

 

Miriam Merkur

     

Name:

 

Miriam Merkur

 

Title:

 

President

     

Title:

 

President

AMALGO SOLUTIONS CORP.   AMALGO US CORP.

Per:

 

/s/ Miriam Merkur

   

Per:

 

/s/ Miriam Merkur

 

Name:

 

Miriam Merkur

     

Name:

 

Miriam Merkur

 

Title:

 

President

     

Title:

 

President

/s/ Miriam Merkur

MIRIAM MERKUR

    AMALGO    

 

Per:

 

 

/s/ Miriam Merkur

         

Name:

 

Miriam Merkur

   

Title:

 

President

        VENUS CONCEPT LTD.        

Per:

 

/s/ Domenic Serafino

         

Name:

 

Dom Serafino

   

Title:

 

CEO